Case 2:18-cv-00086-SJF-AKT Document 76-1 Filed 07/31/20 Page 1 of 6 PageID #: 456




                                 Tab 1
Case 2:18-cv-00086-SJF-AKT Document 76-1 Filed 07/31/20 Page 2 of 6 PageID #: 457




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  DWAYNE J. SCOTT and DERELL J.                             Case No. 2:18-cv-00086-SJF-AKT
  MEYNARD, individually and on behalf of all
  others similarly situated,

          Plaintiffs,

                  v.

  WHOLE FOODS MARKET GROUP, INC.

          Defendant.


            DEFENDANT WHOLE FOODS MARKET GROUP, INC.’S
               RESPONSES AND OBJECTIONS TO PLAINTIFFS’
   PRE-CLASS CERTIFICATION REQUESTS FOR PRODUCTION OF DOCUMENTS

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, the Local Rules of

 the United States District Court of the Eastern District of New York (“Local Rules”), and the Order

 of the Honorable Sandra J. Feuerstein, USDJ filed on April 10, 2019 (ECF No. 19), the Defendant

 Whole Foods Market Group, Inc. (“Defendant” or “Whole Foods”) hereby responds to the Pre-

 Class Certification Requests for Production of Documents served by Plaintiffs Dwayne J. Scott

 (“Scott”) and Derell J. Meynard (“Meynard”) as follows.

                                    GENERAL OBJECTIONS

        1.       Whole Foods objects to each Request to the extent it seeks documents and

 information outside of the relevant statutory period of January 5, 2012 through April 27, 2012.

        2.       Whole Foods objects to these Requests to the extent they pertain to Plaintiff Scott

 on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the representation of

 Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not employed by

 Whole Foods during the relevant statutory period of January 5, 2012 through April 27, 2012.
Case 2:18-cv-00086-SJF-AKT Document 76-1 Filed 07/31/20 Page 3 of 6 PageID #: 458




 REQUEST NO. 17:

        Communications between Defendant and the New York State Department of Labor
 concerning any application for permission to pay manual workers less frequently than weekly
 under NYLL 191.

 RESPONSE TO REQUEST NO. 17: Whole Foods objects to this Request as overly broad to

 the extent it seeks documents outside the relevant temporal scope. Whole Foods further objects

 to this Request as duplicative of Request No. 16. Subject to and without waiver of the general

 and foregoing objections, Whole Foods will produce its waiver application to the New York

 State Department of Labor seeking an application for a payroll frequency waiver and documents

 relating to the same.

                                               ***

                                                DEFENDANT WHOLE FOODS MARKET
                                                GROUP, INC.

                                          By: /s/ Christopher M. Pardo
                                              Christopher M. Pardo (NY Bar No. 562802;
                                              admitted pro hac vice)
                                                cpardo@HuntonAK.com
                                              Anna L. Rothschild (pro hac vice forthcoming)
                                                arothschild@HuntonAK.com
                                              HUNTON ANDREWS KURTH LLP
                                              125 High Street, Suite 533
                                              Boston, MA 02110
                                              Tel: (617) 648-2759
  Dated: October 10, 2019                     Fax: (617) 433-5022




                                                14
Case 2:18-cv-00086-SJF-AKT Document 76-1 Filed 07/31/20 Page 4 of 6 PageID #: 459




                                CERTIFICATE OF SERVICE

          I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
 certify that on October 10, 2019, the foregoing document was served by electronic mail only (per
 the agreement of the parties) upon counsel for Plaintiffs as follows:

        Steven John Moser, Esq.
        Moser Employment Law
        3 School Street, Suite 207B
        Glen Cove, NY 11542
        smoser@moseremploymentlaw.com


                                             /s/ Christopher M. Pardo
                                             Christopher M. Pardo




                                               15
Case 2:18-cv-00086-SJF-AKT Document 76-1 Filed 07/31/20 Page 5 of 6 PageID #: 460




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  DWAYNE J. SCOTT and DERELL J.                             Case No. 2:18-cv-00086-SJF-AKT
  MEYNARD, individually and on behalf of all
  others similarly situated,

          Plaintiffs,

                  v.

  WHOLE FOODS MARKET GROUP, INC.

          Defendant.


                  DEFENDANT WHOLE FOODS MARKET GROUP, INC.’S
                    RESPONSES AND OBJECTIONS TO PLAINTIFFS’
                   PRE-CLASS CERTIFICATION INTERROGATORIES

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, the Local Rules of

 the United States District Court of the Eastern District of New York (“Local Rules”), and the Order

 of the Honorable Sandra J. Feuerstein, USDJ filed on April 10, 2019 (ECF No. 19), the Defendant

 Whole Foods Market Group, Inc. (“Defendant” or “Whole Foods”) hereby responds to the Pre-

 Class Certification Interrogatories served by Plaintiffs Dwayne J. Scott (“Scott”) and Derell J.

 Meynard (“Meynard”) as follows.

                                    GENERAL OBJECTIONS

        1.       Whole Foods objects to each Interrogatory to the extent it seeks information

 outside of the relevant statutory period of January 5, 2012 through April 27, 2012.

        2.       Whole Foods objects to these Interrogatories to the extent they pertain Plaintiff

 Scott on the grounds that (i) Plaintiffs’ counsel has sought to withdraw from the representation

 of Scott and (ii) Scott is not a proper plaintiff to this litigation since Scott was not employed by

 Whole Foods during the relevant statutory period of January 5, 2012 through April 27, 2012.
Case 2:18-cv-00086-SJF-AKT Document 76-1 Filed 07/31/20 Page 6 of 6 PageID #: 461




 Plaintiffs to the documents produced in response to Meynard’s Request for Production of

 Documents related to its application to the New York State Department of Labor for a payroll

 frequency waiver, which identifies the individuals at Whole Foods that were involved in such

 application.

                                               ***

                                               DEFENDANT WHOLE FOODS MARKET
                                               GROUP, INC.

                                          By: /s/ Christopher M. Pardo
                                              Christopher M. Pardo (NY Bar No. 562802;
                                              admitted pro hac vice)
                                                cpardo@HuntonAK.com
                                              Anna L. Rothschild (pro hac vice forthcoming)
                                              arothschild@HuntonAK.com
                                              HUNTON ANDREWS KURTH LLP
                                              125 High Street, Suite 533
                                              Boston, MA 02110
                                              Tel: (617) 648-2759
  Dated: October 10, 2019                     Fax: (617) 433-5022



                                CERTIFICATE OF SERVICE

          I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
 certify that on October 10, 2019, the foregoing document was served by electronic mail only (per
 the agreement of the parties) upon counsel for Plaintiffs as follows:

        Steven John Moser, Esq.
        Moser Employment Law
        3 School Street, Suite 207B
        Glen Cove, NY 11542
        smoser@moseremploymentlaw.com

                                                     /s/ Christopher M. Pardo
                                                     Christopher M. Pardo




                                               11
